DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Acknowledgment
Claims 1, 13, 17 are amended and filed on 4/21/2022. 
The terminal disclaimer was filed and approved on 4/21/2022.
The double patenting rejection in the action mailed on 1/21/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Bracken et al. (US. 20090137962A1) (“Bracken”).
The applied reference has a common inventors with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
Re Claim 1, Bracken discloses a securement device (Figs. 1-12, the pad 12 can be any pad of in Figs. 8-12) for securing medical devices (52, 54) of different shapes and sizes (¶0079, the tapered portion can accommodated several tube sizes such as from a tube has a tapered portion with diameters range from small diameter of the tapered portion of the device to middle diameter of the tapered portion of the device and/or a tube sizes with diameters range from middle diameter of tapered portion to the largest diameter. also, the distance of the opening 26 can be enlarged or pressed to confirm the shape of the catheter, ¶0106, ¶0126), comprising: a flexible body member (16, 18, 22, 40, 20, Fig. 10, ¶0048, Fig.7, ¶0085) including a first surface (bottom surface) and a second surface (top surface) opposite the first surface (Fig. 7), the first surface including an adhesive thereon configured to adhere the body member to a patient (¶0044, ¶0046); one or more pads (12, Figs. 8-12) on the first surface of the body member (Fig. 10, ¶0044); and a channel in at least one pad of the one or more pads (as the pad attached to the skin create channel, Fig. 11 or 76, Fig. 12), between at least two pads of the one or more pads (Fig. 10, as the pad attached to the skin create channel), or formed when a medical device (52, 54) is pressed into the one or more pads (channel may create on 74 of Fig. 11 or Fig. 1 as the medical device is pressed on it, Note that for these limitation, one of them is enough as they are parallel and equivalent limitations), wherein the securement system is capable to conform to both a shape and size of the medical device (Fig.1, ¶0080) and a patient when adhered to the patient (¶0044) and mitigate lateral and longitudinal motion of the medical device in the channel (¶0133, Fig. 1).  
Re Claim 2, Bracken discloses wherein each pad of the one or more pads is formed of an organopolysiloxane composition (¶0062-¶0064).  
Re Claim 3, Bracken discloses wherein the organopolysiloxane of the organopolysiloxane composition is of formula I (¶0062)

    PNG
    media_image1.png
    86
    291
    media_image1.png
    Greyscale
, 
(Formula 1, ¶0062), where R is a monovalent hydrocarbon radical (¶0035, ¶0062), R1 is selected from alkyl, alkenyl, and aryl radicals (¶0035, ¶0062), R2 is selected from alkyl and aryl radicals, R4 and R5 are independently selected from alkyl and vinyl radicals (¶0035, ¶0062), x varies from 0-3000 (¶0035, ¶0062), and y varies from 0-300 (¶0035, ¶0062), wherein at least one of R or R1 includes the alkenyl radical or at least one of R4 or R5 includes the vinyl radical (¶0035, ¶0062), and wherein about 30-90% of the alkenyl radicals or vinyl radicals are crosslinked in the organopolysiloxane composition (¶0072).  
Re Claim 4, Bracken discloses wherein the organopolysiloxane of the 
organopolysiloxane composition is of formula II (¶0062-¶0064)   

    PNG
    media_image2.png
    84
    298
    media_image2.png
    Greyscale

where R is a monovalent hydrocarbon radical (¶0035, ¶0062-¶0064), R1 and R6 are independently selected from alkyl, alkenyl, and aryl radicals (¶0035, ¶0062-¶0064), R2 is a monovalent hydrocarbon radical (¶0035, ¶0062-¶0064), R3 is selected from alkyl, alkenyl, and aryl radicals (¶0035, ¶0062-¶0064), w varies from 0-500 (¶0062-¶0064), and z varies from 0-200 (¶0062-¶0064), wherein at least one of R, R1, R2, or R3 includes the alkenyl radical, and wherein about 30-90% of the alkenyl radicals are crosslinked in the organopolysiloxane composition (¶0072).  
Re Claim 5, Bracken discloses wherein the organopolysiloxane composition includes polydimethylsiloxane or poly(methyl hydrogen siloxane) (¶0066).  
Re Claim 6, Bracken discloses wherein the organopolysiloxane composition includes a reinforcing agent selected from titanium dioxide, calcium carbonate, lithopone, zinc oxide, zirconium silicate, silica aerogel, iron oxide, diatomaceous earth, silazane- treated silica, precipitated silica, fumed silica, mined silica, glass fibers, magnesium oxide, chromic oxide, zirconium oxide, aluminum oxide, alpha quartz, and calcined clay (¶0065).  
Re Claim 7, Bracken discloses wherein the reinforcing agent is about 10-30% by weight of the organopolysiloxane composition (¶0065).  
Re Claim 8, Bracken discloses wherein the organopolysiloxane composition has a tackiness of about 10-450 g as determined by a probe tack tester (¶0070).  
Re Claim 9, Bracken discloses wherein the organopolysiloxane composition has a hardness of about 5-55 units (Shore 00) (¶0070).  
Re Claim 10, Bracken discloses wherein the organopolysiloxane composition has a tensile strength of about 20-800 psi (¶0070).  
Re Claim 11, Bracken discloses wherein the organopolysiloxane composition has a tear strength of about 5-200 lbs/in (¶0070).  
Re Claim 12, Bracken discloses wherein the organopolysiloxane composition has a minimum elongation of about 250-1100% (¶0070).  
Re Claim 13, Bracken discloses a securement device (Fig. 1-12) for securing medical devices of different shapes and sizes (¶0079, the tapered portion can accommodated several tube sizes such as from a tube has a tapered portion with diameters range from small diameter of the tapered portion of the device to middle diameter of the tapered portion of the device and/or a tube sizes with diameters range from middle diameter of tapered portion to the largest diameter. also, the distance of the opening 26 can be enlarged or pressed to confirm the shape of the catheter, ¶0106, ¶0126), comprising: a flexible body member (16, 18, 22, 40, 20, Fig. 10, ¶0048, Fig.7, ¶0085) including a first surface ( bottom surface) and a second surface  (upper surface) opposite the first surface (Fig. 7), the first surface including an adhesive thereon configured to adhere the body member to skin of a patient (¶0044, ¶0046); one or more pads (12, any type of Fig.1-12) on the first surface of the body member formed of an organopolysiloxane composition, the organopolysiloxane of the organopolysiloxane composition of formula I (¶0062)

    PNG
    media_image3.png
    86
    291
    media_image3.png
    Greyscale

where R is a monovalent hydrocarbon radical, R1 is selected from alkyl, alkenyl, and aryl radicals (¶0035, ¶0062- ¶0064), R2 is selected from alkyl and aryl radicals, R4 and R5 are independently selected from alkyl and vinyl radicals (¶0035, ¶0062- ¶0064), x varies from 0-3000 (¶0035, ¶0062- ¶0064), and y varies from 0-300 (¶0035, ¶0062- ¶0064), where at least one of R or R1 includes the alkenyl radical (¶0035, ¶0062- ¶0064) or at least one of R4 or R5 includes the vinyl and about 30-60% of the alkenyl radicals (¶0035, ¶0062- ¶0064) or vinyl radicals are crosslinked in the organopolysiloxane composition (¶0072); and a channel in at least one pad of the one or more pads (as the pad attached to the skin create channel, Fig. 11 or 76, Fig. 12), between at least two pads of the one or more pads (Fig. 10, as the pad attached to the skin create channel), or formed when a medical device (52, 54) is pressed into the one or more pads (channel may create on 74 of Fig. 11 or Fig. 1 as the medical device is pressed on it, Note that for these limitation, one of them is enough as they are parallel and equivalent limitations), wherein the securement device is capable to conform to both a shape and size of the medical device (Fig.1, ¶0080) and a patient when adhered to the patient over the medical device (¶0044, ¶0046) and mitigate lateral and longitudinal motion of the medical device disposed in the channel (¶0133).  
Re Claim 14, Bracken discloses wherein the organopolysiloxane composition includes about 10-30% by weight of a reinforcing agent selected from titanium dioxide, calcium carbonate, lithopone, zinc oxide, zirconium silicate, silica aerogel, iron oxide, diatomaceous earth, silazane-treated silica, precipitated silica, fumed silica, mined silica, glass fibers, magnesium oxide, chromic oxide, zirconium oxide, aluminum oxide, alpha quartz, and calcined clay (¶0065).   
Re Claim 15, Bracken discloses wherein the organopolysiloxane composition includes polydimethylsiloxane or poly(methyl hydrogen siloxane) (¶0066).   
Re Claim 16, Bracken discloses wherein the organopolysiloxane composition has a tackiness of about 10-450 g as determined by a probe tack tester (¶0070), a hardness of about 5-55 units (Shore 00) (¶0070), a tensile strength of about 20-800 psi (¶0070), a tear strength of about 5- 200 lbs/in (¶0070), and a minimum elongation of about 250-1100% (¶0070).  
Re Claim 17, Bracken discloses a securement device for securing medical devices (Fig. 1-12) of different shapes and sizes (¶0079, the tapered portion can accommodated several tube sizes such as from a tube has a tapered portion with diameters range from small diameter of the tapered portion of the device to middle diameter of the tapered portion of the device and/or a tube sizes with diameters range from middle diameter of tapered portion to the largest diameter. also, the distance of the opening 26 can be enlarged or pressed to confirm the shape of the catheter, ¶0106, ¶0126), comprising: a flexible body member (16, 18, 22, 40, 20, Fig. 10, ¶0048, Fig.7, ¶0085) including a first surface (bottom surface) and a second surface (top surface) opposite the first surface (Fig. 7), the first surface including an adhesive thereon configured to adhere the body member to skin of a patient (¶0044, ¶0046); one or more pads (12 of any form of Fig. 1-12) on the first surface of the body member formed of an organopolysiloxane composition (¶0072), the organopolysiloxane of the organopolysiloxane composition of formula II (¶0062-¶0064)

    PNG
    media_image4.png
    84
    298
    media_image4.png
    Greyscale

where R is a monovalent hydrocarbon radical, R1and R6 are independently selected from alkyl, alkenyl, and aryl radicals (¶0062-¶0064), R2 is a monovalent hydrocarbon radical (¶0062-¶0064), R3 is selected from alkyl, alkenyl, and aryl radicals (¶0062-¶0064), w varies from 0-500, (¶0062-¶0064) and z varies from 0-200 (¶0062-¶0064), and  where at least one of R, R1, R2, or R3 includes the alkenyl radical and about 30-60% of the alkenyl radicals are crosslinked in the organopolysiloxane composition (¶0072); and a channel in at least one pad of the one or more pads (as the pad attached to the skin create channel, Fig. 11 or 76, Fig. 12), between at least two pads of the one or more pads (Fig. 10, as the pad attached to the skin create channel), or formed when a medical device (52, 54) is pressed into the one or more pads (channel may create on 74 of Fig. 11 or Fig. 1 as the medical device is pressed on it, Note that for these limitation, one of them is enough as they are parallel and equivalent limitations), wherein the securement device is capable to conform to both a shape and size of the medical device (Fig.1, ¶0080) and a patient when adhered to the patient (¶0044, ¶0046) over the medical device and mitigate lateral and longitudinal motion of the medical device disposed in the channel (¶0133).  
Re Claim 18, Bracken discloses wherein the organopolysiloxane composition includes about 10-30% by weight of a reinforcing agent selected from titanium dioxide, calcium carbonate, lithopone, zinc oxide, zirconium silicate, silica aerogel, iron oxide, diatomaceous earth, silazane-treated silica, precipitated silica, fumed silica, mined silica, glass fibers, magnesium oxide, chromic oxide, zirconium oxide, aluminum oxide, alpha quartz, and calcined clay (¶0065).    
Re Claim 19, Bracken discloses wherein the organopolysiloxane composition includes polydimethylsiloxane or poly(methyl hydrogen siloxane) (¶0066).  
Re Claim 20, Bracken discloses wherein the organopolysiloxane composition has a tackiness of about 10-450 g as determined by a probe tack tester (¶0070), a hardness of about 5-55 units (Shore 00) (¶0070), a tensile strength of about 20-800 psi (¶0070), a tear strength of about 5- 200 lbs/in, and a minimum elongation of about 250-1100% (¶0070).
Response to Arguments
Applicant's arguments filed 9/13/2022 have been fully considered but they are not persuasive. 
The applicant argues in page 9-12 with regards to a flexible member in claims 1, 13, 17, that the examiner uses elements 14, 18, 20, 16 of Bracken's as the body member and this is not consistent with the broadest reasonable interpretation of the claim base on similar combination in a parent case. This is found not persuasive as these parts (current rejection uses 22, 18, 20  which are all flexible see ¶0085, ¶0056) are attached to form the body member and wherein a body member can be constructed from a unitary flexible element or it can be constructed from several flexible elements. As claimed, the limitation does not require to have a unitary body flexible member. Further, it has been indicated that element 20, likely considered the main part of the body can be flexible as well and therefore, individually the components making up the body are flexible ¶0085, ¶0056.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783                                                                                                                                                                                                        /Lauren P Farrar/Primary Examiner, Art Unit 3783